Citation Nr: 1213866	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent disability rating for service-connected sinusitis.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

At the May 2011 hearing, the Veteran testified that he has experiences increased headaches since January 2011.  His testimony is accepted as disagreement as to the disability rating assigned to his service-connected headache disability.  As such, the issue of entitlement to a higher disability rating for service-connected headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 Video Conference Hearing transcript.  Therefore, this issue is not currently before the Board, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating higher than 10 percent for service-connected sinusitis.  At the May 2011 video conference hearing, the Veteran testified that he had surgery on his sinuses in January 2011 and that his symptoms, specifically including his headaches, have increased in severity since that time.  

Review of the record reveals that the Veteran was last afforded a VA examination in July 2008 to evaluate the severity of his service-connected sinusitis disability.  

Therefore, because the Veteran has not been afforded a comprehensive evaluation since surgery was performed on his sinuses and there is evidence that he has experienced increased sinusitis symptomatology since the last VA examination, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In evaluating the Veteran's increased rating claim, the Board will evaluate his disability under all potentially applicable diagnostic codes to ensure that he receives the highest possible rating.  In this regard, the Board notes that the Veteran's sinusitis is currently rated 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6514, which contemplates whether the Veteran's sinusitis is manifested by incapacitating episodes that require antibiotic treatment, non-incapacitating episodes characterized by headaches, pain, and purulent discharge, and other symptoms.  

In this context, the Board notes that, during the pendency of the claim on appeal, the RO granted service connection for headaches as secondary to service-connected sinusitis, and assigned an initial 30 percent rating under DC 8199-8100.  As noted in the Introduction, the Veteran's testimony regarding his increased headache symptomatology is considered a claim for an increased rating for the service-connected headache disability, which has not been perfected for appellate review by the Board.  However, because service connection for headaches was granted as secondary to service-connected sinusitis and the diagnostic code under which sinusitis is currently rated contemplates headaches as a symptom of sinusitis, the Board has jurisdiction over the issue of entitlement to an increased rating for service-connected headaches.  The Board notes, however, that the same disability or manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

As such, the Board finds that the VA examination conducted upon remand should evaluate the current level of severity of the Veteran's service-connected sinusitis disability and all manifestations thereof, including specifically headaches.  

In addition to the foregoing, the Board notes that the evidentiary record only contains VA treatment records dated until March 2011; however, there may be outstanding VA treatment records dated after March 2011 which may contain evidence that is relevant to the Veteran's increased rating claim.  Therefore, this evidence must be obtained upon remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Nashville, Tennessee, dated from March 2011 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected sinusitis and all manifestations thereof.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must identify all manifestations of the Veteran's sinusitis disability, such as headaches, pain, and purulent discharge, and identify the frequency, duration and severity of such.  The examiner must also identify the specific treatment the Veteran receives for his symptoms, as indicated by the record.  

If the examiner identifies headaches as a symptom of sinusitis, the examiner must specifically state if the headaches result in prostrating attacks and, if so, how often they occur.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected sinusitis renders him unable to secure and follow substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



